                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON




SCOTT E. CLEMENT, an individual,                                    Case No. 3:18-cv-586-JR

              Plaintiff,                                                             ORDER

       v.

ECOLAB, INC., a Delaware corporation;
and DOES I through V,

            Defendants.
_________________________

Russo, Magistrate Judge:

       Plaintiff Scott Clement brings this action against Ecolab, Inc. and five Doe defendants

alleging negligence and breach of contract.    On September 20, 2018, the Court dismissed

plaintiff’s negligence claim with prejudice.    Opinion and Order (ECF #33).          Plaintiff

subsequently moved to amend his complaint to add an additional breach of contract claim and

for reconsideration of his negligence claim.   The Court granted the motion to amend and

affirmed dismissal of the negligence claim. Order (ECF #47). Although plaintiff’s amended


1 - ORDER
complaint still includes a claim for negligence, that claim has been dismissed with prejudice and

the case proceeds on the breach of contract claim only. Defendant Ecolab now moves for

summary judgment on all claims for damages against it.

                                             BACKGROUND

        As the Court has previously noted:

        Plaintiff alleges he is the general manager of a McCormick & Schmick's
        restaurant (the "Restaurant") owned by Landry's. Inc. ("Landry's"), and that
        Landry's had a contract with Ecolab pursuant to which Ecolab was obliged to
        provide pest control services at the Restaurant. Plaintiff further alleges that under
        the contract, Ecolab agreed to respond by telephone to requests for service at the
        Restaurant within one hour, and to arrive at the restaurant to provide requested
        services within 24 hours.
                Plaintiff alleges Ecolab failed to respond to requests for pest-control
        services in connection with the presence of spiders at the restaurant in July and
        August 2017. As a result, plaintiff asserts he cleared out spider webs at the
        restaurant by himself, during which he was bitten by a brown recluse spider,
        causing him to suffer severe injury.

Id.at pp. 1-2.

        Despite the absence of spiders from the list of included pests to be eliminated in the

written contract, the Court allowed plaintiff to assert an implied contract or modification to the

contract to include spider-related services. Id. at pp. 4-5. Accordingly, plaintiff alleges two

counts for breach of contract.     Pursuant to count 1, plaintiff alleges he was the intended

beneficiary of the pest elimination agreement between Ecolab and Landry’s and that by failing to

timely respond to plaintiff’s requests for services at the restaurant and failing to timely and

adequately perform the requested services at the restaurant, Ecolab breached its contractual

obligations, promises, and guarantees. First Amended Complaint (ECF #48) at ¶ 36. Pursuant to

count 2, plaintiff alleges:

        Through their oral discussions and course of performance during 2016 and 2017
        as alleged herein, Ecolab and Plaintiff (on behalf of the Restaurant) formed a
        binding and enforceable contract under which (in exchange for payment) Ecolab

2 - ORDER
       agreed to immediately respond to requests for pest prevention and elimination
       services, including spiders, at the Restaurant and to promptly perform such
       services as part of Ecolab’s routine periodic visits and on an interim basis as
       requested. Ecolab also agreed to perform such services, including spider-related
       services, so as to effectively prevent and eliminate the infestation of spiders at the
       Restaurant, and particularly in the exterior entry areas, awnings and columns
       adjacent to where guests and employees would be while dining outdoors. Such
       agreement was confirmed orally, through the parties’ actions and course of
       conduct, and in the written service reports and invoices from Ecolab that were
       signed by Ecolab representatives… In the alternative, such oral discussions and
       course of performance … constituted a modification to the Agreement to include
       spiders within the scope of the pests to be eliminated and prevented at the
       Restaurant.
       ….

       Ecolab was paid for the spider-related services performed at the Restaurant, and
       Plaintiff and the Restaurant otherwise performed all conditions and obligations on
       their part to be performed under the contract, or such conditions and obligations
       have been excused.

       By failing to timely respond to Plaintiff’s requests for spider-related services at
       the Restaurant and failing to timely and adequately perform the requested services
       for spiders at the Restaurant, Ecolab breached its contractual obligations and
       promises under their contract.

Id. at ¶¶ 38-41.

       Plaintiff also alleges that

                On or about August 25, 2017, because Ecolab had not responded to
       Plaintiff’s requests and had not performed the pest elimination and prevention
       services (including spraying for spiders) at the Restaurant, and fearing for the
       health and safety of customers, employees and visitors, Plaintiff undertook to
       clear out the multiple spider webs and other evidence of pests in and around the
       Restaurant. Had Ecolab been responsive to the requests of Plaintiff and Restaurant
       staff to treat for spiders and had Ecolab promptly and competently performed the
       requested and agreed spider-related prevention and elimination services, Plaintiff
       would not have endeavored to address the spider issue himself.

               While Plaintiff was attending to the matters at the Restaurant that Ecolab
       had failed to address, Plaintiff was bitten by a spider on his leg. The spider bite
       caused Plaintiff substantial personal injury, pain, suffering and emotional distress.
       When the area of the bite became blistered, red and more painful in the days after
       the bite, Plaintiff was treated at an urgent care facility and was prescribed
       medication.


3 - ORDER
                Thereafter, the area of the bite wound became more painful and swollen,
        and Plaintiff experienced associated weakness, fever, nausea and other physical
        ailments, which required Plaintiff to be hospitalized. Plaintiff was hospitalized for
        three days and two nights, during which he received various types of medical
        attention and medication.

                As a direct, proximate and foreseeable consequence of his injuries,
        Plaintiff was unable to and did not return to work at the Restaurant for an
        extended period of time, and suffered lost wages as a result.

                The foregoing has resulted in Plaintiff suffering economic damages and
        losses in an amount to be proven at trial. His damages include medical bills and
        related costs and expenses currently totaling approximately $25,000, lost wages
        while he was recovering from the injuries in the amount of approximately $3,000,
        lost bonus of approximately $3,000, and loss of approximately two weeks’
        vacation pay in the amount of approximately $4,500. Plaintiff has also suffered
        non-economic losses and damages, including pain, suffering, anxiety and
        emotional distress, in an amount to be proven at trial.

Id. at ¶¶21-25.

        Defendant moves for summary judgment asserting the contractual disclaimers in the

services agreement disclaim any liability for consequential, incidental, and/or special damages.

                                           DISCUSSION

        The written pest elimination services agreement between Landry’s and Ecolab limited

liability as follows:

        ALL PESTS (GENERAL PROVISIONS).
        Pests Subject to Agreement. While this document applies to all services
        performed by Ecolab's Pest Elimination Division, this document does not, by
        itself, create an Ecolab obligation to treat for each of the pests discussed in this
        document. Ecolab is only responsible for treating those specific pests which the
        parties have agreed to in writing. If Ecolab treats for a pest not specifically listed
        in this document, Customer's only remedy for a new or continued problem
        relating to that pest will be a free retreatment.
        ….

        LIMITATION OF LIABILITY. EXCEPT FOR THE EXPRESS WARRANTIES
        OR GUARANTEES CONTAINED IN THIS DOCUMENT ALL OTHER
        WARRANTIES OR GUARANTEES, EXPRESS OR IMPLIED, WRITTEN OR
        VERBAL, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
        FITNESS FOR A PARTICULAR PURPOSE, ARE DISCLAIMED.

4 - ORDER
       "CUSTOMER INDEMNIFICATION," ECOLAB ALSO DISCLAIMS
       LIABILITY TO CUSTOMER AND ALL OTHERS FOR ALL
       CONSEQUENTIAL, INCIDENTAL, AND/OR SPECIAL DAMAGES IN ANY
       WAY RELATED TO ECOLAB'S SERVICES OR PRODUCTS. CUSTOMER
       ACKNOWLEDGES AND AGREES THAT ECOLAB IS NOT RESPONSIBLE
       FOR ANY DAMAGE RELATED TO ANY PEST (WHETHER THE PEST IS
       SPECIFICALLY REFERENCED IN THIS DOCUMENT OR NOT) FOR ANY
       REASON WHENEVER CAUSED. THIS PROVISION WILL SURVIVE ANY
       TERMINATION OR EXPIRATION OF ANY AGREEMENT OR
       RELATIONSHIP BETWEEN ECOLAB AND CUSTOMER.

Pest Elimination Services Agreement (ECF #24-1) at pp. 24, 27-28.

       Defendant asserts these provisions exclude the damages sought by plaintiff regardless of

whether the claim is brought under the agreement as written or based on an oral modification to

the agreement. Plaintiff contends the clauses are overbroad and unenforceable, contravene

public policy, and do not apply to the circumstances in this case where the breach is based not on

the performance of a service, but rather the failure to provide service. As noted in the Court’s

previous orders in this case, Minnesota law applies.

A.     Enforceability of the of the Exculpatory Clause

       “A clause exonerating a party from liability will be strictly construed against the

benefited party. If the clause is either ambiguous1 in scope or purports to release the benefited

party from liability for intentional, willful or wanton acts, it will not be enforced.” Schlobohm v.

Spa Petite, Inc., 326 N.W.2d 920, 923 (Minn. 1982).

       The Exculpatory clause in this case is very broad and purports to limit liability for all the

listed damages in any way related to Ecolab’s products or services. Accordingly, the clause

could reasonably be construed as releasing liability for intentional or wanton acts. However, in

1 In the section of plaintiff’s brief directed to the unenforceability of the exculpatory clause,
plaintiff does not argue the clause is ambiguous. However, with respect to his argument that the
clause does not apply to the failure to perform services, plaintiff asserts the clause titled, “Pests
Subject to Agreement” is ambiguous. The Court will address ambiguity with respect to
plaintiff’s argument that the “Pests Subject to Agreement” clause does not apply to the failure to
timely respond to the service call.
5 - ORDER
this case, plaintiff has not alleged the claimed breach involved any intentional, willful, or wanton

act on the part of Ecolab.2

       Some courts confronting similarly overbroad exculpatory provisions do not, as
       counterclaimants request, conclude that the entire provision is unenforceable;
       rather, they limit its applicability to claims which do not implicate willful and
       wanton negligence or intentional behavior. See, e.g., Honeywell, 43 F.Supp.2d at
       1080–81. Others, however, conclude that the entire exculpatory clause is
       inapplicable. See, e.g., Wu ex rel. Tien v. Shattuck–St. Mary's Sch., 393
       F.Supp.2d 831, 837–38 (D.Minn.2005). The Court concludes that limiting, rather
       than entirely voiding, the provision is more reasonable. It would make little sense
       to conclude ADT could have exculpated itself from negligence claims, but that by
       exculpating itself from claims of both negligence and gross negligence it
       exculpated itself from neither.


ADT Sec. Servs., Inc. v. Swenson, 276 F.R.D. 278, 301 (D. Minn. 2011). This Court similarly

concludes the better approach is to limit the applicability of broad exculpatory clauses to claims

which do not implicate willful, wanton, or intentional behavior rather than finding the entire

clause void. See, e.g., Anderson v. McOskar Enterprises, Inc., 712 N.W.2d 796, 801 (Minn. Ct.

App. 2006) (Even though the language was extremely broad so as to purportedly include claims


2 Plaintiff does assert in his response that Ecolab specialists instructed restaurant employees to
knock down spider webs after treatment and that such instruction in combination with an alleged
failure to show up to kill the spiders amounts to reckless conduct. To the extent plaintiff alleges
this claim against Ecolab and not a Doe defendant, however, one of the main elements in willful
and wanton negligence is knowledge or consciousness of the one charged with such negligence
of the peril faced by the one injured. Raths v. Sherwood, 195 Minn. 225, 230, 262 N.W. 563,
566 (1935). While wanton negligence can be stablished by a reckless disregard of the safety of
the person or property of another by failing, after discovering the peril, to exercise ordinary care
to prevent the impending injury, Alger, Smith & Co. v. Duluth-Superior Traction Co., 93 Minn.
314, 315, 101 N.W. 298, 299 (1904), here plaintiff presents no evidence that Ecolab was aware
of the presence of any brown recluse spiders. Defendant notes that according to the Oregon
Department of Agriculture, the brown recluse spider “does not occur in Oregon, despite
reports to the contrary.” Oregon Spiders Facts & Fiction, available at
https://www.oregon.gov/ODA/programs/IPPM/Pages/OregonSpiders.aspx (Oregon Spiders
Facts and Fiction). The Department further notes most spiders in Oregon are not known to
be dangerous. Id. There is no evidence in the record from which a fact finder could
determine that Ecolab engaged in wanton behavior with respect to the spider bite suffered by
plaintiff.
6 - ORDER
arising from intentional acts, the unmistakable intent of the parties to such an agreement is that

defendant would at least not be held liable for acts of negligence.). Accordingly, the clause is

enforceable with respect to claims that do not involve intentional, willful or wanton acts.

B.     Public Policy

       If an exculpatory clause is not ambiguous and appropriately limited to a release of

liability arising out of negligence, Minnesota courts next consider whether enforcement

contravenes public policy.

       Courts [approach] the policy considerations in determining the validity of
       exculpatory clauses on an ad hoc case-by-case basis. An examination of the cases
       demonstrates the emergence of a two-prong test used by the courts in analyzing
       the policy considerations. Before enforcing an exculpatory clause, both prongs of
       the test are examined, to-wit: (1) whether there was a disparity of bargaining
       power between the parties (in terms of a compulsion to sign a contract containing
       an unacceptable provision and the lack of ability to negotiate elimination of the
       unacceptable provision) and (2) the types of services being offered or provided
       (taking into consideration whether it is a public or essential service).


Schlobohm, 326 N.W.2d at 923.

       Plaintiff notes that Ecolab was the exclusive pest elimination service provider for all

Landrys’ restaurants across the country and that the restaurant that employed him had no

practical alternative for service. Nonetheless, plaintiff concedes there is no clear disparity in

bargaining power. Opposition to Motion for Summary Judgement (ECF #61) at p. 11. However,

plaintiff asserts pest elimination services provided to restaurants are of great importance to the

public due to serious and obvious health, safety, and sanitary risks. Plaintiff further asserts the

chemical treatments used by Ecolab “are presumably subject to several state and federal

regulations[, and Ecolab] promises that it will ‘conform to applicable federal and state laws and

regulations.’” Id. at (citing Pest Elimination Services Agreement (ECF #24-1) at p. 3).



7 - ORDER
       The Schlobohm court referenced the California decision of Tunkl v. Regents of

University of California, 60 Cal.2d 92, 383 P.2d 441, 32 Cal.Rptr. 33 (1963), to analyze the

public interest for purposes of exculpatory clauses. Schlobohm, 326 N.W.2d at 924.

       In placing particular contracts within or without the category of those affected
       with a public interest, the courts have revealed a rough outline of that type of
       transaction in which exculpatory provisions will be held invalid. Thus, the
       attempted but invalid exemption involves a transaction which exhibits some or all
       of the following characteristics. It concerns a business of a type generally thought
       suitable for public regulation. [footnote omitted] The party seeking exculpation is
       engaged in performing a service of great importance to the public, [footnote
       omitted] which is often a matter of practical necessity for some members of the
       public. [footnote omitted] The party holds himself out as willing to perform this
       service for any member of the public who seeks it, or at least for any member
       coming within certain established standards. [footnote omitted] As a result of the
       essential nature of the service, in the economic setting of the transaction, the party
       invoking exculpation possesses a decisive advantage of bargaining strength
       against any member of the public who seeks his services. [footnote omitted] In
       exercising a superior bargaining power the party confronts the public with a
       standardized adhesion contract of exculpation, [footnote omitted] and makes no
       provision whereby a purchaser may pay additional reasonable fees and obtain
       protection against negligence.[footnote omitted] Finally, as a result of the
       transaction, the person or property of the purchaser is placed under the control of
       the seller, [footnote omitted] subject to the risk of carelessness by the seller or his
       agents.


Tunkl, 60 Cal.2d at 98–101, 383 P.2d at 444–46. Here, plaintiff vaguely touches upon regulation

of the chemicals used by Ecolab but does not show that pest elimination services themselves are

regulated. The fact that some regulation exists does not establish that the business affects the

public interest. See, e.g., Arrowhead Elec. Co-op., Inc. v. LTV Steel Min. Co., 568 N.W.2d 875,

879 (Min.App.1997) (holding that even though defendant's maintenance of ash heap was subject

to regulation by the Minnesota Pollution Control Agency, the parties' contract did not touch upon

public interests); Malecha v. St. Croix Valley Skydiving Club, Inc., 392 N.W.2d 727

(Min.App.1986) (concluding that the presence of federal regulations around parachute jumping

did not render void an exculpatory clause in a skydiving club's agreement).

8 - ORDER
       In addition, while pest elimination services are certainly helpful to the food services

industry, such service is not of great importance to the public bordering on necessity. Ecolab

does not hold itself out as willing to perform the service for any member of the public who seeks

it. Ecolab does not possess a decisive advantage of bargaining strength against any member of

the public who seeks its service, and the purchaser of the service is not under the control of

Ecolab. Moreover, Ecolab has agreed to indemnify Landry’s for claims made by members of the

public for any negligent acts. Thus, to the extent the service is important to the public to prevent

pest-related injuries, the exculpatory clause does not operate to prevent patrons of the restaurant

from seeking compensation for any negligent act. Accordingly, the clause does not contravene

public policy.

C.     Applicability to Failure to Provide Service

       Plaintiff argues the limitations in the exculpatory clause apply only to services Ecolab

actually provides and cannot be reasonably interpreted to excuse Ecolab from performing its

basic obligations of pest removal.

       The agreement provides:

       Service Quality. All Services will be performed and guaranteed in accordance
       with Exhibit C. Ecolab agrees to provide the periodic Services in a good and
       workmanlike manner and in accordance with Ecolab's then-current standard
       written procedures, but at a minimum consistent with accepted industry practices
       applicable to the food-service industry. Materials and methods of application used
       in the performance of such Services will conform to applicable federal and state
       laws and regulations.

Pest Elimination Services Agreement (ECF #24-1) at p. 3.

       Exhibit C contains the exculpatory clause. Plaintiff argues that the above clause should

be interpreted to include a fundamental promise by Ecolab, entirely apart from any conditional

guarantee or warrantees in exhibit C, to perform the agreed upon service. However, to the extent


9 - ORDER
the agreement was modified to include spider eradication, Ecolab did not fail to perform, but

failed to perform timely. Plaintiff himself attaches several monthly service invoices regarding

spider treatment both before and after the date of the alleged spider bite. See Declaration of

Scott E. Clement at Exhibits A-G (ECF #62-1 - 7).3 Thus, even if a reasonable interpretation of

the agreement would be to exclude the limitations provisions related to claims for a failure to

provide services, there are no issues of fact that the services were in fact provided, albeit in an

untimely fashion.

       Plaintiff also argues that the oral modification to the agreement to include spider

treatment somehow does not include the limitations mentioned in exhibit C. However, the

agreement expressly contemplates treatment for pests not specifically listed in the Agreement in

the “Pests Subject to Agreement” clause. See Pest Elimination Services Agreement (ECF #24-

1) at p. 25) (“If Ecolab treats for a pest not specifically listed in this document, Customer's only

remedy for a new or continued problem relating to that pest will be a free retreatment.”). There

is no ambiguity with respect to the limitation clauses in the agreement or their applicability to the

alleged breach for failure to timely respond to a treatment call. See Collins Truck Lines, Inc. v.

Metro. Waste Control Comm'n, 274 N.W.2d 123, 126 (Minn.1979) (An exculpatory clause is

ambiguous when it is susceptible to more than one reasonable construction).                Plaintiff’s

interpretation that a failure to timely provide the service removes the alleged breach from the

clause related to the “Pests Subject to Agreement” is not reasonable. Regardless of whether the

spiders constituted a new or continuing problem, the agreement specifically addressed them.4


3 Indeed, plaintiff alleges Ecolab finally sent a technician to service the restaurant on or about
September 8, 2017 and that Ecolab has treated the restaurant for spiders on multiple occasions
since then. First Amended Complaint (ECF #48) at ¶ 27.
4 Plaintiff also argues that because the “problem” is serious bodily injury and not a spider

infestation, it is not logical to interpret the agreement to only allow for retreatment as a remedy.
However, this is exactly what the parties contracted for by incorporating the exculpatory clause
10 - ORDER
       Finally, to the extent plaintiff suggests there is some new contract separate and apart from

the written pest elimination services agreement, plaintiff admits he had no authority to execute

such an agreement on behalf of Landry’s and otherwise provides no evidence of such a contract

executed by someone with authority from Landry’s. Thus, to the extent there is any agreement

to treat for spiders, it is part of the written agreement and subject to the limitations contained

therein.   Those limitations exclude the damages claims made by plaintiff.           Accordingly,

defendant’s motion for summary judgment is granted.



                                        CONCLUSION

       Defendant Ecolab’s Motion for Summary Judgment (ECF #58) is granted and defendant

Ecolab is dismissed from this action.



       DATED this 13th day of January, 2020.



                                      /s/ Jolie A. Russo
                                 _________________________
                                     JOLIE A. RUSSO
                                  United States Magistrate Judge




to eliminate liability for “ALL CONSEQUENTIAL, INCIDENTAL, AND/OR SPECIAL
DAMAGES IN ANY WAY RELATED TO ECOLAB'S SERVICES OR PRODUCTS” Pest
Elimination Services Agreement (ECF #24-1) at pp. 24, 27-28 (Emphasis in original).
11 - ORDER
